Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made as of the 23 day of September, 2005

 

A M O N G

 

OPEN TEXT CORPORATION,

a corporation amalgamated under the laws of

Ontario (hereinafter referred to as the

“Corporation”)

 

OF THE FIRST PART

 

- and -

 

ALAN HOVERD

(hereinafter referred to as the “Executive”)

 

OF THE SECOND PART

 

WHEREAS the Corporation is desirous of retaining the services of the Executive
as an employee of the Corporation and as its Executive;

 

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement on
the terms and conditions contained herein.

 

AND WHEREAS the Executive has agreed to enter into and deliver this Agreement in
consideration of receiving certain additional benefits and other additional
compensation as provided for pursuant to the terms of this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration, the parties agree as follows:

 

1. DEFINITIONS

 

For the purposes of this Agreement, the following terms shall have the following
meanings, respectively:

 

  a. “Act” means the Business Corporations Act (Ontario), as amended from time
to time;



--------------------------------------------------------------------------------

  b. “Agreement” means this Agreement as may be amended or supplemented from
time to time, including any and all schedules annexed hereto;

 

  c. “Annual Base Salary” has the meaning ascribed to that term in Section 5(a)
hereof;

 

  d. “Audit Committee” means the audit committee of the Board of Directors of
the Corporation as may be constituted from time to time;

 

  e. “Board of Directors” means the board of directors of the Corporation as may
be constituted from time to time and “Directors” means the directors of the
Corporation;

 

  f. “Change of Control” means either of the following events:

 

  i. the sale of all or substantially all of the assets of the Corporation; or

 

  ii. any transaction whereby any person, together with Affiliates and
Associates of such person, or any group of persons acting in concert
(collectively, “Acquiror” or “Acquirors”), acquires beneficial ownership of more
than 50% of the issued common shares of the Corporation on a fully diluted
basis, or any transaction as a result of which beneficial ownership of common
shares constituting more than 50% in the aggregate of the issued common shares
of the Corporation on a fully diluted basis cease to be held by persons who are
shareholders of the Corporation as at the date hereof or by Affiliates or
Associates of such present shareholders;

 

(for the purposes of this definition and this Agreement, whether persons are
affiliated or associated shall be determined in accordance with the definitions
of “Affiliate” and “Associate” in the provisions of the Act as such provisions
may be amended, supplemented or replaced from time to time and for purposes of
this definition the terms “group” and “beneficial ownership” shall have the
meanings ascribed thereto under Section 14(d)(2) of the Securities Act and Rule
13d-3 of the General Rules of the Securities Act, respectively);

 

  g. “Compensation Committee” means the compensation committee of the Board of
Directors of the Corporation as may be constituted from time to time;

 

  h. “Date of Termination” shall mean the date of termination of the Executive’s
employment, whether by death of the Executive, by the Executive or by the
Corporation pursuant to the terms of this Agreement;



--------------------------------------------------------------------------------

  i. “Disability” has the meaning ascribed to that term in Section 11(b) hereof;

 

  j. “Incumbent Director” shall mean any member of the Board of Directors who
was a member of the Board of Directors immediately prior to a Change of Control
and any successor to an Incumbent Director who was recommended or appointed to
succeed any Incumbent Director by the affirmative vote of the Directors when
that affirmative vote includes the affirmative vote of a majority of the
Incumbent Directors then on the Board of Directors;

 

  k. “Just Cause” shall mean:

 

  i. the failure by the Executive to perform his duties according to the terms
of his employment (other than those (A): that follow a demotion in his position
or duties; or (B) resulting from the Executive’s Disability) after the
Corporation has given the Executive reasonable notice of such failure and a
reasonable opportunity to correct it;

 

  ii. the engaging by the Executive in any act that is materially injurious to
the Corporation, monetarily or otherwise, but not including, following a Change
of Control, the expression of opinions contrary to those directors of the
Corporation who are not Incumbent Directors or those of the Acquirors;

 

  iii. the engaging by the Executive in any act of dishonesty resulting or
intended to result directly or indirectly in personal gain of the Executive at
the Corporation’s expense, including the failure by the Executive to honour his
fiduciary duties to the Corporation and his duty to act in the best interests of
the Corporation;

 

  iv. the failure by the Executive to comply with the provisions of Section
11(c) where the Executive elects to terminate his employment with the Company
unless such termination of employment is properly given in accordance with the
terms of Section 14.2 hereof; or

 

  v. the failure of the Executive to abide by the terms of any resolution passed
by the Board of Directors provided the implementation of such resolution does
not constitute a Parachute Event.

 

  l. “Parachute Event” means the occurrence of any of the following without the
Executive’s written consent (except in connection with the termination of the
employment of the Executive for Just Cause or Disability or termination of the
Executive’s employment because of the death of the Executive):

 

  i. a material change (other than those that are consistent with a promotion)
in the Executive’s position or duties, responsibilities, title or office in
effect immediately prior to the Change of Control (except for a change in any
position or duties as a director of the Corporation), which includes any removal
of the Executive from or any failure to re-elect or re-appoint the Executive to
any such positions or offices.



--------------------------------------------------------------------------------

  ii. a material reduction by the Corporation or any of its subsidiaries of the
Executive’s salary, benefits or any other form of remuneration payable by the
Corporation or its subsidiaries; or

 

  iii. any material failure by the Corporation or its subsidiaries to provide
any benefit, bonus, profit sharing, incentive, remuneration or compensation
plan, stock ownership or purchase plan, pension plan or retirement plan in which
the Executive is participating or entitled to participate immediately prior to a
Change of Control, or the Corporation or its subsidiaries taking any action or
failing to take any action that would materially adversely affect the
Executive’s participation in or materially reduce his rights or benefits under
or pursuant to any such plan;

 

  iv. any other material breach by the Corporation of this Agreement;

 

  m. “Person” or “persons” includes an individual, sole proprietorship,
partnership, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, and a natural person in his
capacity as trustee, executor, administrator or other legal representative;

 

  n. “Securities Act” means the Securities Exchange Act of 1934, as amended from
time to time;

 

  o. “Voluntary Termination” means the termination of the Executive’s employment
with the Corporation by the Executive at his discretion in accordance with the
provisions of Section 11(c) of this Agreement.

 

2. TERM

 

The Corporation shall employ the Executive for an indefinite period commencing
on the date of this Agreement, subject, however, to earlier termination as
hereinafter provided.



--------------------------------------------------------------------------------

3. DUTIES

 

The Executive shall serve the Corporation and any subsidiaries of the
Corporation in such capacity or capacities and shall perform such duties and
exercise such powers pertaining to the management and operation of the
Corporation and any Subsidiaries and Associates of the Corporation (as those
terms are defined in the Act) as may be determined from time to time by the
Chief Executive Officer (“CEO”) consistent with the office of the Executive. The
Executive shall:

 

  i. devote his full time and attention and his best efforts to the business and
affairs of the Corporation;

 

  ii. perform those duties that may be assigned to the Executive diligently and
faithfully to the best of the Executive’s abilities and in the best interests of
the Corporation; and

 

  iii. use his best efforts to promote the interests and goodwill of the
Corporation.

 

4. REPORTING PROCEDURES

 

The Executive shall report to the CEO. The Executive shall report fully on the
management, operations and business affairs of the Corporation and advise to the
best of his ability and in accordance with business standards on business
matters that may arise from time to time during the term of this Agreement.

 

5. REMUNERATION AND BENEFITS

 

  a. The annual base salary (“Annual Base Salary”) payable to the Executive for
his services hereunder for each year of the term of this Agreement shall be
determined by the Compensation Committee upon recommendation by the CEO and set
out in a separate document, subject to the provisions of Section 7, and
exclusive of bonuses, benefits and other compensation as provided for herein.
The Annual Base Salary payable to the Executive pursuant to the provisions of
this section 5 shall be payable in such manner as other payments are made by the
Corporation to senior executives or in such other manner as may be mutually
agreed upon, less, in any case, all applicable deductions or withholdings as
required by law.

 

  b. The Corporation shall provide the Executive with employee benefits
comparable to those provided by the Corporation from time to time to other
senior executives of the Corporation. Benefits to be enjoyed by the Executive
during the term of this Agreement shall be in accordance with Schedule “A”, as
amended from time to time, and shall include reimbursement of any properly
incurred expenses as provided for in Section 10 hereof.



--------------------------------------------------------------------------------

6. ANNUAL PERFORMANCE BONUS

 

In addition to the Executive’s Annual Base Salary, the Executive shall be
entitled to earn a bonus (the “Performance Bonus”) which shall be based upon
performance goals established by the CEO in conjunction with the Audit Committee
and approved by the Compensation Committee from time to time and set forth in a
separate document. Any changes respecting the amount or other terms of the
Performance Bonus payable to the Executive must be approved by the CEO in
conjunction with the Audit Committee and the Compensation Committee.

 

7. SALARY AND/OR BONUS ADJUSTMENTS

 

Other than as herein provided, there shall be no cost-of-living increase or
merit increase in the Annual Base Salary or increases in any bonuses payable to
the Executive unless agreed to in writing by the CEO and the Compensation
Committee; and the CEO and the Compensation Committee shall review annually the
Annual Base Salary and all other compensation to be received by the Executive
under this Agreement.

 

8. OPTIONS

 

The Corporation shall permit the Executive to participate in any share option
plan, share purchase plan, retirement plan or similar plan offered by the
Corporation from time to time to its senior executives in the manner and to the
extent authorized by the Compensation Committee of the Board of Directors. The
Compensation Committee of the Board of Directors may, in its absolute
discretion, grant additional options, subject to approval by the Board of
Directors, and it may review the advisability of additional option grants for
the Executive.

 

9. VACATION

 

The Executive shall be entitled to four weeks paid vacation per fiscal year of
the Corporation at a time approved in advance by the CEO, which approval shall
not be unreasonably withheld but shall take into account the staffing
requirements of the Corporation and the need for the timely performance of the
Executive’s responsibilities. Any vacation entitlement hereunder shall be
subject to the Corporation’s policy respecting same in effect from time to time.



--------------------------------------------------------------------------------

10. EXPENSES

 

Subject to the terms of this section, the Executive shall be reimbursed for all
reasonable travel and other out-of-pocket expenses actually and properly
incurred by the Executive from time to time in connection with carrying out his
duties hereunder. Determination of whether expenses are reasonable or not shall
be made by the CEO. For all such expenses the Executive shall furnish to the
Corporation originals of all invoices or statements in respect of which the
Executive seeks reimbursement.

 

11. TERMINATION

 

  a. For Just Cause

 

The Corporation may immediately terminate the employment of the Executive for
Just Cause without notice or any payment in lieu of notice, and for purposes of
greater certainty, the Corporation shall have no obligation to make any payments
to the Executive on account of severance or bonuses or partial bonuses or any
other amounts except as expressly stipulated in Section 12(a) hereof.

 

  b. For Disability/Death

 

This Agreement may be immediately terminated by the Corporation by notice to the
Executive if the Executive is determined to suffer from disability. The
Executive shall be deemed to suffer from disability (hereinafter referred to as
“Disability”) if in any year during the employment period, because of ill
health, physical or mental disability, or for other causes beyond the control of
the Executive, the Executive has been continuously unable or unwilling or has
failed to perform the Executive’s duties for 120 consecutive days, or if, during
any year of the employment period, the Executive has been unable or unwilling or
has failed to perform his duties for a total of 180 days, consecutive or not.
The Board of Directors, acting reasonably, shall (subject to paragraph 31
herein), finally determine if the Executive is suffering from ill health,
physical or mental disability or other causes beyond his control during the time
periods as hereinbefore set forth in the event of any dispute between the
Executive and the Corporation concerning the occurrence of Disability for
purposes of this Section.

 

Notwithstanding any short term or long term corporate benefits or insurance
policies relating to disability maintained by the Corporation at the relevant
time, if during any period of ill health, physical or mental disability or for
other causes beyond the control of the Executive, the Executive has been
continuously unable or unwilling or has failed to perform the Executive’s duties
less than 120 consecutive days (the “Short-Term Illness”), the Executive shall
continue to receive all amounts of remuneration and benefits otherwise payable
to and enjoyed by the Executive under this Agreement less any and all amounts
received by and/or payable to the Executive in connection with benefits paid
and/or payable as a result of such Short-Term Illness (i.e. no duplicate
payments as a result of short term



--------------------------------------------------------------------------------

disability payments and the Executive’s salary payments that are due during the
Short-Term Illness time period). Upon termination of this Agreement as a result
of Disability, the Corporation shall pay to the Executive the severance payment
provided for in Subsection 12(b) hereof less any and all amounts received by
and/or payable to the Executive in connection with benefits paid and/or payable
as a result of the Disability. Upon termination of this Agreement as a result of
Disability, the Corporation shall permit the Executive to continue to
participate in those employee benefits referred to in Section 5 b hereof, to the
extent enjoyed by the Executive prior to the occurrence of Disability, for the
12-month period immediately following the occurrence of such Disability. The
term “any year of the employment period” means any period of 12 consecutive
months during the employment period.

 

This Agreement shall terminate without notice or any payment in lieu thereof
immediately upon the death of the Executive.

 

  c. Voluntary Termination by Executive

 

If the Executive is desirous of voluntarily terminating his employment with the
Corporation, the Executive agrees to give the Corporation 3 months advance
written notice of such termination in which case the Executive shall not be
entitled to any payment on account of severance under Section 12(b) hereof. The
CEO may waive such notice in writing after consulting with the Board of
Directors, in their sole and absolute discretion, in which case the Executive’s
employment shall be deemed to terminate immediately, provided the Executive
shall still be entitled to compensation due on account of Annual Base Salary and
benefits earned up to the last date of the 3 month advance written notice period
given by the Executive and any Performance Bonus earned and prorated during such
3 month notice period. Provided that the Executive gives the 3 month notice as
required hereunder, any unvested options which would have otherwise vested
during such advance written notice period shall be permitted to continue to vest
during such period. The Executive shall have the right to exercise any options
which are vested as at the Date of Termination for the period which is 90 days
following such Date of Termination (the “90 Day Period”). For purposes of this
Section 11 (c), the term “Date of Termination” shall mean the actual day on
which the Executive ceases to be employed plus the remainder of the 3 month
notice period if and to the extent waived by the CEO in consultation with the
Board of Directors. Any termination properly given under Section 14.2 hereof and
in accordance with the terms thereof shall not be considered a voluntary
termination under this Section 11(c).

 

  d. Termination by Corporation Other than For Just Cause, Disability or Death

 

The Corporation may terminate the employment of the Executive, notwithstanding
any other provision of this Agreement, upon compliance with the terms of Section
12(b) hereof.



--------------------------------------------------------------------------------

12. SEVERANCE PAYMENTS

 

  a. Upon termination of the Executive’s employment for Just Cause, the
Executive shall not be entitled to any severance or other payment other than
Annual Base Salary earned by the Executive before the Date of Termination
calculated pro rata up to and including the Date of Termination and all
outstanding and accrued vacation pay to the Date of Termination. Upon
termination of the Executive’s employment: (i) for death; or (ii) by the
voluntary termination of the employment of the Executive by the Executive
pursuant to Section 11(c) hereof, the Executive shall not be entitled to any
severance or other payment other than Annual Base Salary and any Performance
Bonus earned by the Executive before the Date of Termination calculated pro rata
up to and including the Date of Termination (which under Section 11(c) shall be
as defined therein) and all outstanding and accrued vacation pay to the Date of
Termination..

 

       Notwithstanding subparagraph (ii) above, the Executive shall not be
entitled to any Performance Bonus earned by the Executive before the Date of
Termination unless the Executive gives the Corporation the advanced written
notice required by Section 11(c) hereof.

 

  b. If the Executive’s employment is terminated by the Corporation for any
other reason other than the reasons set forth in Section 12(a), the Executive
shall be entitled to receive all of the health and dental benefits (other than
disability benefits, accidental death and dismemberment benefits and life
insurance benefits) described in Section 5(b) that would be enjoyed by the
Executive during the 12 month period following his termination PLUS an amount
equal to the total of:

 

  (i) 12 months’ salary at the then applicable Annual Base Salary rate (subject
to Section 12(c) below);

 

  (ii) An amount equal to the Executive’s target annual variable compensation
payment for the then current fiscal year;

 

  (iii) all outstanding and accrued regular and special vacation pay owing to
the Executive to the Date of Termination; and

 

  (iv) all properly incurred business expenses owing to the Executive as of the
Date of Termination.

 

       In addition to the foregoing, if there is a termination under this
Section 12(b), the Executive shall be entitled to receive any Performance Bonus
which has been earned on a pro rated basis to the date of such termination.



--------------------------------------------------------------------------------

If, at the Date of Termination, there were any memberships in any clubs, social
or athletic organizations paid for by the Corporation pursuant to Schedule A
hereof at the Date of Termination, the Corporation will not take any action to
terminate such memberships but will not renew any such membership that expires
or reimburse the Executive for any further payments thereunder.

 

Any amounts due hereunder on account of severance shall be paid by the
Corporation to the Executive on a monthly basis commencing 30 days following the
Date of Termination and not in a lump sum.

 

  c. If the Executive secures new employment or consulting work while he is
entitled to severance payments under Section 12(b)(i), then from and after the
date such new employment or consulting work commences, the severance payments
referred to in Section 12(b)(i) to which the Executive is otherwise entitled
shall be reduced immediately upon the commencement of such new employment or
consulting work to a lump sum amount equal to the amount by which the Annual
Base Salary exceeds the annual new salary or consulting fees, on a pro rata
basis, annualized according to the unexpired term of the severance payments. The
health and dental benefits referred to in Section 12(b) above shall also
immediately terminate upon the commencement of such new employment or consulting
work unless the Executive notifies the Corporation in writing that he is not
entitled to benefits in respect of such new position or work. The Executive
shall notify in writing the Corporation of all new employment and/or consulting
work secured by the Executive (and the amounts received thereunder), within 14
days thereof, following the Date of Termination as long as the Executive is
receiving severance payments hereunder, failing which the Executive’s continuing
right to any severance payments hereunder shall cease.

 

Example:   Annual Base Salary   $150,000     New Position   $100,000

 

Six months left of severance pay to go when new position attained

 

Lump sum payment to equal $50,000 x 6/12 = $25,000

 

  d. Except as expressly stipulated in Sections 11(c) or 14 hereof or in this
Section 12 d, any options which have not vested as of the Date of Termination
(being in the case where the Corporation gives notice, the date specified by the
Corporation as the date on which the Executive’s employment will terminate)
shall terminate and be of no further force and effect as of the Date of
Termination and neither any period of notice nor any payment in lieu thereof
upon termination of employment hereunder shall be considered as extending the
period of employment for the purposes of



--------------------------------------------------------------------------------

       vesting of options notwithstanding anything to the contrary in any other
agreement between the Corporation and the Executive. Notwithstanding anything
contained in this Section 12, in the event of termination by the Corporation
other than for Just Cause, the Executive shall have the right to exercise any
options which are vested as at the Date of Termination for the 90 Day Period (as
defined in Section 11(c). Any unvested options which would have otherwise vested
during such 90 Day Period shall continue to vest during that period and to the
extent any unvested options have vested during such 90 Day Period, the Executive
shall also be entitled to exercise those options within a rolling 90 day period
after the date of vesting of such options, which period will not exceed 180 days
following the Date of Termination. In addition, notwithstanding anything
contained in this Section 12 or elsewhere in this Agreement, in the event of
termination due to death of the Executive, the estate of the Executive shall be
entitled, at any time during the period which is 12 months following the date of
death of the Executive (the “12 Month Period”), to exercise any options which
have vested as at the date of death of the Executive. In addition, any unvested
options which would have otherwise vested during such 12 Month Period shall
continue to vest during that period and to the extent of any unvested options
have vested during such period, the Executive’s estate shall be entitled to
exercise those options within a period which starts on the day of vesting and
ends 12 months from the date of death of the Executive.

 

For purposes of greater certainty, if the Executive is terminated for Just
Cause, Death or if the Executive’s employment hereunder is terminated by the
Executive pursuant to Section 11(c) then no payment whatsoever shall be made to
the Executive under this Section.

 

13. NO FURTHER ENTITLEMENTS

 

Except as expressly provided in Sections 11 and 12 above and Section 14 below,
where the Executive’s employment has been terminated by the Executive or
terminated or deemed to have been terminated by the Corporation for any reason,
the Executive will not be entitled to receive any further payments, in lieu of
notice or as damages for any reason whatsoever. Except as to any entitlement as
expressly provided in this Agreement, the Executive hereby waives any claims the
Executive may have against the Corporation for or in respect of termination pay,
severance pay, or on account of loss of office or employment or notice in lieu
thereof, or any other cause, including human rights legislation.



--------------------------------------------------------------------------------

14. OPTION ACCELERATION AND SEVERANCE PAYMENTS ON CHANGE OF CONTROL

 

14.1 Termination by the Corporation

 

If the Executive’s employment is terminated by the Corporation upon the giving
of written notice of such termination to the Executive at any time within the 6
month period following a Change of Control (other than for Just Cause,
Disability or Death), then the Executive shall be entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement; and

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of any notice by the Corporation under this Section 14.1,
be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice by the Corporation
hereunder.

 

14.2 Termination by Executive

 

If the Executive’s employment is terminated by the Executive upon the giving of
written notice of such termination to the Corporation within the 6 month period
following a Change of Control, and within 60 days following the occurrence of a
Parachute Event, which shall be described in detail by the Executive in the
written notice of termination given to the Corporation, the Executive shall be
entitled to the following:

 

  i. such payments on account of severance as provided for under Section 12(b)
of this Agreement;

 

  ii. notwithstanding anything to the contrary in Section 12 hereof or in this
Agreement, all options granted by the Corporation to the Executive shall,
following the giving of proper notice by the Executive, under this Section 14.2,
be deemed to vest immediately and shall be exercisable by the Executive for a
period of 90 days following the giving of such notice.

 

15. DISCLOSURE

 

During the employment period, the Executive shall promptly disclose to the CEO
full information concerning any interest, direct or indirect, of the Executive
(as owner, shareholder, partner, lender or other investor, director, officer,
employee, consultant or otherwise) or any member of his family in any business
that is reasonably known to the Executive to purchase or otherwise obtain
services or products from, or to sell or otherwise provide services or products
to the Corporation or to any of its suppliers or customers.



--------------------------------------------------------------------------------

16. NON-COMPETITION/NON-SOLICITATION/PROPRIETARY RIGHTS AGREEMENT

 

The Executive agrees to execute contemporaneously with his execution of this
Agreement the confidentiality, non-solicitation, non-competition and
inventions/proprietary rights agreement in substantially the form annexed hereto
as Schedule “B”.

 

17. RETURN OF MATERIALS

 

All files, forms, brochures, books, materials, written correspondence,
memoranda, documents, manuals, computer disks, software products and lists
(including lists of customers, suppliers, products and prices) pertaining to the
business of the Corporation or any of its subsidiaries and associates that may
come into the possession or control of the Executive shall at all times remain
the property of the Corporation or such Subsidiary or Associate, as the case may
be. On termination of the Executive’s employment for any reason, the Executive
agrees to deliver promptly to the Corporation all such property of the
Corporation in the possession of the Executive or directly or indirectly under
the control of the Executive. The Executive agrees not to make for his personal
or business use or that of any other party, reproductions or copies of any such
property or other property of the Corporation.

 

18. GOVERNING LAW

 

This agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

 

19. SEVERABILITY

 

If any provision of this agreement, including the breadth or scope of such
provision, shall be held by any court of competent jurisdiction to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the validity or enforceability of the remaining provisions, or part
thereof, of this agreement and such remaining provisions, or part thereof, shall
remain enforceable and binding.

 

20. ENFORCEABILITY

 

The Executive hereby confirms and agrees that the covenants and restrictions
pertaining to the Executive contained in this Agreement, are reasonable and
valid and hereby further acknowledges and agrees that the Corporation would
suffer irreparable injury in the event of any breach by the Executive of his
obligations under any such covenant or restriction. Accordingly, the Executive
hereby acknowledges and agrees that damages would be an inadequate remedy at law
in connection with any such breach and that the Corporation shall therefore be
entitled in lieu of any action for damages, temporary and permanent injunctive
relief enjoining and restraining the Executive from any such breach.



--------------------------------------------------------------------------------

21. NO ASSIGNMENT

 

The Executive may not assign, pledge or encumber the Executive’s interest in
this agreement nor assign any of the rights or duties of the Executive under
this agreement without the prior written consent of the Corporation.

 

22. SUCCESSORS

 

This agreement shall be binding on and enure to the benefit of the successors
and assigns of the Corporation and the heirs, executors, personal legal
representatives and permitted assigns of the Executive.

 

23. NOTICES

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and either delivered by hand or mailed by prepaid registered
mail. At any time other than during a general discontinuance of postal service
due to strike, lock-out or otherwise, a notice so mailed shall be deemed to have
been received three business days after the postmarked date thereof or, if
delivered by hand, shall be deemed to have been received at the time it is
delivered. If there is a general discontinuance of postal service due to strike,
lock-out or otherwise, a notice sent by prepaid registered mail shall be deemed
to have been received three business days after the resumption of postal
service. Notices shall be addressed as follows:

 

  i. If to the Corporation:

 

185 Columbia Street West

Waterloo, Ontario

 

  ii. If to the Executive:

 

5 Marine Parade Drive, Unit #120

Etobicoke, Ontario M8V 4B4

 

24. LEGAL ADVICE

 

The Executive hereby represents and warrants to the Corporation and acknowledges
and agrees that he had the opportunity to seek and was not prevented nor
discouraged by the Corporation from seeking independent legal advice prior to
the execution and delivery of this



--------------------------------------------------------------------------------

agreement and that, in the event that he did not avail himself of that
opportunity prior to signing this agreement, he did so voluntarily without any
undue pressure and agrees that his failure to obtain independent legal advice
shall not be used by him as a defence to the enforcement of his obligations
under this agreement.

 

25. RESIGNATION OF DIRECTORSHIPS, ETC.

 

The Executive agrees that after termination of his employment, he will, at the
request of the CEO, tender his resignation from any position he may hold as an
officer or director of the Corporation or any of its Affiliated or Associated
companies, and the Executive further covenants and agrees, if so requested by
the CEO, not to stand for re-election to any office of the Corporation or any of
its Affiliated or Associated companies at any time following termination of the
Executive’s employment hereunder.

 

26. NO DEROGATION

 

Nothing herein derogates from any rights the Executive may have under applicable
law, except as set out in this section. The parties agree that the rights,
entitlements and benefits set out in this Agreement to be paid to the Executive
are in full satisfaction of any rights or entitlements the Executive may have as
against subsidiaries of the Corporation as a result of the termination of his
employment with such subsidiaries.

 

27. CURRENCY

 

All dollars referenced herein are in Canadian dollars unless expressly provided
to the contrary.

 

28. NON-DISPARAGEMENT

 

The Executive covenants and agrees that he shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Corporation, its affiliates or its and their management.

 

29. PRIVACY

 

The Executive acknowledges and agrees that the Corporation may collect, use and
disclose his personal information for purposes relating to his employment with
the Corporation. The purposes of such collection, use and disclosure include,
but are not limited to:

 

(a) ensuring that the Executive is paid for his services to the Corporation
which includes disclosure to third party payroll providers;



--------------------------------------------------------------------------------

(b) administering and/or facilitating the provision of any benefits to which the
Executive is or may become entitled to, including bonuses, medical, dental,
disability and life insurance benefits, pension, group RRSP and/or stock
options. This shall include the disclosure of the Executive’s personal
information to the Corporation’s third party service providers and
administrators;

 

(c) compliance by the Corporation with any regulatory reporting and withholding
requirements relating to the Executive’s employment;

 

(d) in the event of a sale or transfer of all or part of the shares or assets of
the Corporation, disclosing to any potential acquiring organization the
Executive’s personal information solely for the purposes of determining the
value of the Corporation and its assets and liabilities and to evaluate the
Executive’s position in the Corporation. If the Executive’s personal information
is disclosed to any potential acquiring organization, the Corporation will
require the potential acquiring organization to agree to protect the privacy of
the Executive’s personal information in a manner that is consistent with any
policy of the Corporation dealing with privacy that may be in effect from time
to time and/or any applicable law that may be in effect from time to time;

 

(e) compliance by the Corporation of its obligations to report improper or
illegal conduct by any of its directors, officers, employees or agents under any
applicable securities, criminal or other law; and

 

(f) monitoring the Executive’s access to the Corporation’s electronic media
services in order to ensure that the use of such services is in compliance with
the Corporation’s policies and procedures and is not in violation of any
applicable laws.

 

If the Executive’s specific consent to the collection, use or disclosure of his
personal information is required in the future, the Executive hereby agrees to
provide such consent, and if the Executive refuses to provide or withdraws his
consent, the Executive acknowledges that his employment and/or his entitlement
to certain employment benefits may be negatively affected.

 

30. ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, among the parties relating to
such subject matter, including any other employment agreement made between the
Corporation and the Executive.



--------------------------------------------------------------------------------

31. ARBITRATION

 

If there is a disagreement or dispute between the parties with respect to this
Agreement or the interpretation thereof, such disagreement or dispute will be
referred to binding arbitration to be conducted by a single arbitrator, if
Executive and the Corporation agree upon one, otherwise by three arbitrators
appointed as hereinafter set out, pursuant to the provisions of the Arbitrations
Act 1991 (Ontario) and any amendments thereto. A party who wishes to arbitrate
shall give written notice of such intention to the other party (a “Notice of
Intention”). The arbitrator shall be appointed by agreement by agreement of
Executive and the Corporation or, in default of agreement within ten (10)
Business Days of service of the Notice of Intention, each of Executive and the
Corporation shall within five (5) Business Days of the expiry of the aforesaid
ten (10) Business Day period, select one arbitrator and notify the other of its
selection, with the third arbitrator to be chosen by the first two named
arbitrators within five (5) Business Days of the expiry of the aforesaid five
(5) Business Day period. If one of the parties does not so notify the other of
its selection within the prescribed time, then the arbitrator selected by the
other party in accordance with the above procedure shall be the sole arbitrator.
The arbitration shall be held in the City of Toronto. The procedure to be
followed shall be as agreed by the parties or, in default of agreement,
determined by the arbitrator(s), provided, however, that depositions or
examinations for discovery will not be allowed but information may be exchanged
by other means. The parties will use their best efforts to ensure that the
arbitration hearing is conducted no later than sixty (60) days after the
arbitrator is, or arbitrators are, selected. The final decision of the
arbitrator or arbitrators or any two of the three arbitrators will be furnished
to the parties in writing and will constitute a conclusive determination of the
issue in question, binding upon the parties, without right of appeal. The fees
and expenses of the arbitration shall be in the discretion of the arbitrator(s).
Judgment upon the award may be entered in any court of competent jurisdiction.

 

32. NO CONFLICTING OBLIGATIONS

 

The Executive represents and warrants that none of the negotiation, entering
into or performance of this Agreement has resulted in or may result in a breach
by the Executive of any agreement, duty or other obligation with or to any
Person, including, without limitation, any agreement, duty or obligation not to
compete with any Person or to keep confidential the confidential information of
any Person, and there exists no agreement, duty or other obligation binding upon
the Executive that conflicts with the Executive’s obligations under this
Agreement. The Executive agrees to indemnify and hold the Corporation, its
officers, directors, employees, agents and consultants harmless against any and
all claims, liabilities, damages or costs incurred by any of them by reason of
an alleged violation by the Executive of the representations contained in this
Section.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this agreement as of the
date first above written.

 

            OPEN TEXT CORPORATION             Per:  

 

--------------------------------------------------------------------------------

                Authorized Signing Officer SIGNED, SEALED AND DELIVERED        
        in the presence of:                     )                 )            
    )          

--------------------------------------------------------------------------------

    )           Alan Hoverd



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Remuneration – Benefits

 

Schedule “A” to the Employment Agreement made as of the 23 day of September,
2005, by and between Open Text Corporation (the “Corporation”) and Alan Hoverd
(the “Executive”).

 

Benefits to be enjoyed by the Executive during the term of this Agreement shall
include:

 

  (i) reimbursement of reasonable cell phone expenses consistent with corporate
policy;

 

  (ii) each fiscal year you will be entitled to a $6,500 CDN perquisite
allowance which may be used for reimbursement of the following types of services
or fees:

 

  •   Financial planning

 

  •   Tax planning

 

  •   Estate planning

 

  •   Athletic/Health Club

 

  (iii) the services of Medisys Health Group Inc. have been retained to provide
mandatory and regular Health Examinations to our senior executive team.



--------------------------------------------------------------------------------

SCHEDULE “B”

 

CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION

AGREEMENT

 

LOGO [g59320g493201.jpg]

 

EMPLOYEE CONFIDENTIALITY AND

NON-SOLICITATION AGREEMENT - GENERAL

 

As an employee of Open Text Corporation or any related or affiliated company
(the “Company”):

 

A.    I understand and agree that I have a responsibility to protect and avoid
the unauthorized use or disclosure of confidential information of the Company;
and

 

B.    I have a responsibility not to solicit or entice away from the Company any
customer of the Company or any employee of the Company.

 

I.    Confidential Information.    For purposes of this Agreement, the term
“confidential information” means all information that is not generally known and
which I obtained from the Company, or learn, discover, develop, conceive or
create during the term of my employment with the Company, and which relates
directly to the business or to assets of the Company. Confidential information
includes, but is not limited to: inventions, discoveries, know-how, ideas,
computer programs, designs, algorithms, processes and structures, product
information, research and development information, lists of clients and other
information related thereto, financial data and information, business plans and
processes, and any other information of the Company that the Company informs me,
or which I should know by virtue of my position or the circumstances in which I
learned it, is to be kept confidential. Confidential information also includes
information obtained by the Company in confidence from its vendors or its
clients. Confidential information may or may not be labeled as “confidential”.
If I am unsure as to whether information is “confidential”, I will ask my
manager for assistance.

 

Confidential information does not include any information that has been made
generally available to the public. It also does not include any general
technical skills or general experience gained by me during my employment with
the Company. I understand that the Company has no objection to my using these
skills and experience in any new business venture or employment following the
cessation of my employment with the Company.

 

I recognize and acknowledge that in the course of my employment with the Company
I may obtain knowledge of confidential and proprietary information of a special
and unique nature and value and I may become familiar with trade secrets of the
Company relating to the conduct and details of the Company’s business. While I
am employed by the Company and for a period of three years following the
cessation of my employment I agree:

 

A.    to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the

 

 

 

November 24, 1997 General Agreement

page 1



--------------------------------------------------------------------------------

Company), and shall faithfully do all in my power to assist the Company in
holding in secrecy all of the Company’s confidential information as defined
above.

 

B.    to keep confidential and hold in secrecy and not disclose, divulge,
publish, reveal or otherwise make known, directly or indirectly, or suffer or
permit to be disclosed, divulged, published, revealed or otherwise made known to
any person whatsoever, or used (except for the benefit and proper purposes of
the Company) any and all secrets or confidential information related to the
Company’s activities or affairs which I now know or which are hereafter
disclosed or made known to me or otherwise learned or acquired by me, including
information respecting the business affairs, prospects, operations or strategic
plans respecting the Company, which knowledge I gain in my capacity as an
employee of the Company and which knowledge is not publicly available or
disclosed.

 

II.    Agreement Not to Solicit.    I agree that while I am an employee of the
Company and for six (6) months thereafter that I will:

 

A.    not solicit or entice or attempt to solicit or entice away from the
Company any of the employees of the Company to enter into employment or service
with any person, business, firm or corporation other than the Company;

 

B.    not solicit or entice or attempt to solicit or entice away from the
Company any customer or any other person, firm or corporation dealing with the
Company.

 

III.    Return of Documents.    Upon the cessation of my employment with the
Company for any reason, I agree to return to the Company all records, documents,
memoranda, or other papers, copies or recordings, tapes, disks containing
software, computer source code listings, routines, file layouts, record layouts,
system design information, models, manuals, documentation and notes as are in my
possession or control. I acknowledge and agree that all such items are strictly
confidential and are the sole and exclusive property of the Company.

 

IV.    General.

 

A.    I further represent and warrant that I have not entered into any Agreement
with any previous or present employer which would prevent me from accepting
employment with the Company or which would prevent me from lawfully executing
this Agreement.

 

B.    I understand that the obligations outlined in this Agreement are the
concern and responsibility of all employees of the Company. I agree to report in
writing any violations of these policies to my manager or to the Vice-President
of Human Resources.

 

C.    All the provisions of this Agreement will be deemed severable, and if any
part of any provision is held illegal, void or invalid under applicable law,
such provision may be changed to the extent reasonably necessary to make the
provision, as so changed, legal, valid and binding. If any provision of this
Agreement is held illegal, void or invalid in its entirety, the remaining
provisions

 

 

 

November 24, 1997 General Agreement

page 2



--------------------------------------------------------------------------------

of this Agreement will not in any way be affected or impaired, but will remain
binding in accordance with its terms.

 

D.    This Agreement and all the rights and obligations arising herefrom shall
be interpreted and applied in accordance with the laws of the Province of
Ontario and in the courts of the Province of Ontario there shall be exclusive
jurisdiction to determine all disputes relating to this Agreement and all the
rights and obligations created hereby. I hereby irrevocably attorn to the
jurisdiction of the courts of the Province of Ontario.

 

E.    I acknowledge that my employment with the Company is contingent on my
acceptance and my observance of this Agreement, and that such employment is
adequate and sufficient consideration to bind me to all of the covenants and
agreements made by me under this Agreement.

 

 

 

--------------------------------------------------------------------------------

     

Alan Hoverd

--------------------------------------------------------------------------------

Print Name of Witness       Print Name of Employee

 

 

--------------------------------------------------------------------------------

     

/s/    Alan Hoverd

--------------------------------------------------------------------------------

Signature of Witness       Signature of Employee

 

 

Date: September 23, 2005.

 

 

 

November 24, 1997 General Agreement

page 3